

	

		III

		109th CONGRESS

		1st Session

		S. RES. 139

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Reid (for himself,

			 Mr. Frist, and Mr. McCain) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Expressing support for the withdrawal of

		  Russian troops from Georgia.

	

	

		Whereas, on April 9, 1991, the Republic of

			 Georgia declared independence from the Union of Soviet Socialist

			 Republics;

		Whereas, during December 1991, the Republic

			 of Georgia was internationally recognized as an independent and sovereign

			 country following the formal dissolution of the Union of Soviet Socialist

			 Republics;

		Whereas

			 the disposition of former Soviet troops stationed in certain newly independent

			 countries was resolved by 1994 with the complete withdrawal of Russian

			 Federation military personnel from the Republics of Estonia, Latvia, and

			 Lithuania;

		Whereas

			 in the years following the restoration of Georgian independence, successive

			 governments of Georgia sought to negotiate the closure of Russian military

			 bases located in, and the withdrawal of military personnel from,

			 Georgia;

		Whereas, during the Organization for

			 Security and Co-operation in Europe summit at Istanbul, Turkey in 1999, Georgia

			 and Russia concluded a bilateral agreement as part of the Adapted Conventional

			 Forces in Europe Treaty;

		Whereas

			 as part of such bilateral agreement, which is known as the Istanbul

			 Commitments, on November 17, 1999, Russia committed to close bases at

			 Gudauta and Vaziani by July 1, 2001, and committed to conclude negotiations on

			 bases at Batumi and Akhalkalaki, and all other Russian military facilities

			 during 2000;

		Whereas

			 Russia has failed to fulfill its obligations under the Istanbul

			 Commitments;

		Whereas

			 more than 3,000 Russian military personnel remain in Georgia at various bases

			 and facilities throughout the country;

		Whereas, during November 2003, the Georgian

			 people, in the historic Rose Revolution, peacefully protested

			 fraudulent elections resulting in the holding of new elections and the

			 installation of a new government committed to democracy, the rule of law,

			 observance of human rights, restoration of sovereignty, and economic

			 development; and

		Whereas

			 on March 10, 2005, the democratically elected Parliament of the Republic of

			 Georgia passed a measure expressing its dissatisfaction with Russia’s continued

			 military presence in Georgia: Now, therefore, be it

		

	

		That—

			(1)it is the sense of the Senate that—

				(A)the Russian Federation should respect the

			 territorial integrity and sovereignty of the Republic of Georgia;

				(B)President Mikheil Saakashvili and the

			 Government and people of Georgia deserve congratulations for the

			 accomplishments and successful reforms carried out in Georgia since President

			 Mikheil Saakashvili’s inauguration in January 2004, and that the United States

			 should continue to support such reforms and should encourage and assist Georgia

			 with strengthening its democratic institutions and resolving its separatist

			 conflicts peacefully; and

				(C)the United States should continue to

			 support Georgia in its efforts to negotiate an agreement for ending Russia’s

			 military presence in Georgia, in accordance with Russia’s obligations under the

			 bilateral agreement made between Russia and Georgia as part of the Adapted

			 Conventional Forces in Europe Treaty known as the Istanbul

			 Commitments; and

				(2)the Senate—

				(A)supports the efforts of President Bush to

			 encourage Russia and Georgia to expeditiously reach agreement on the closure of

			 Russian military bases in, and the withdrawal of military personnel from,

			 Georgia;

				(B)commends President Bush for being the first

			 United States President to visit Georgia since its recognition as an

			 independent and sovereign country; and

				(C)will continue to monitor the situation in

			 Georgia closely.

				

